Exhibit 99.2 CONFIDENTIAL Penn Treaty Network America Insurance Company(In Rehabilitation)&American Network Insurance Company(In Rehabilitation)Rehabilitation Plan RecommendationApril 6, 2 CONFIDENTIAL 1.Executive Summary TAB 1 2.Overview of PTNA & ANIC TAB 2 3.Description of Signal Hill Engagement/Assignment TAB 3 4.Summary of Projections and Values of PTNA & ANIC TAB 4 5.Background Considerations for the Rehabilitation Alternatives TAB 5 6.Overview of the Life & Health Guaranty Associations TAB 6 7.Review of Rehabilitation Alternatives TAB 7 8.Summary of the Recent Strategic and Financing Alternatives Process TAB 8 9.Potential Additional Interested Parties TAB 9 10. Rehabilitation Plan Recommendation for PTNA & ANIC TAB 10 Appendices: A. Surplus Projections Related to Rehabilitation of: Penn Treaty Network America InsuranceCompany & American Network Insurance Company as of December 31, 2008 TAB A B.Pennsylvania Insurer Receivership Statute TAB B C.PTNA Audited and Unaudited Statutory Financial Statements TAB C D.ANIC Audited and Unaudited Statutory Financial Statements TAB D Table of contents 3 CONFIDENTIAL Disclaimer In preparing this report, Signal Hill Capital Group LLC (“Signal Hill”, “us” or “we”) has reasonably reliedupon information provided to us by Penn Treaty Network America Insurance Company (“PTNA”) andAmerican Network Insurance Company (“ANIC”), their subsidiaries, (collectively, “PT Group”), CozenO’Connor (“Cozen”), counsel to the Rehabilitator (as hereinafter defined), Milliman, Inc. (“Milliman”),actuarial advisor to the Rehabilitator, and such other advisors who have been engaged as a legal,actuarial, accounting, investment banking, or tax consultant or advisor (a “Consultant”) to PT Group orthe Rehabilitator regarding the rehabilitation. PT Group has represented that to its knowledge all information furnished by it or on its behalf to SignalHill, at all times during Signal Hill’s engagement: (i) is accurate and complete in all material respects, and(ii) does not contain any untrue statement of a material fact or omit to state a material fact necessary inorder to make the statements therein not misleading in light of the circumstances under which suchstatements are made.We have assumed that this information has been reasonably prepared andreflects the best currently available information.We have relied upon information and analyses providedto us for a portion of the analysis contained herein including Surplus Projections Related to Rehabilitationof: Penn Treaty Network America Insurance Company & American Network Insurance Company as ofDecember 31, 2008, prepared by Milliman and delivered on April 2, 2009, (the “Projections”) as well asadditional actuarial analyses (“the additional analyses”) under various scenarios prepared at the requestand instruction of the Rehabilitation Implementation Committee (the “Committee”) or management of PTGroup.Certain assumptions used in the additional analyses were provided to Milliman by the Committeeand Signal Hill.We do not assume any responsibility with respect to this information and analysis.Wemake no representations, either express or implied, as to its accuracy or completeness. 4 CONFIDENTIAL Disclaimer (continued) This report is prepared as of the date set forth on the front cover and reflects information madeavailable to us prior to such date and which we have reviewed and discussed with PT Group, theCommittee, the Rehabilitator, the Pennsylvania Insurance Department (“PID”), Cozen, Milliman and/orany Consultant.Any material revisions or modifications to information previously supplied to us maychange the conclusions set forth in this report. Cozen and PT Group recognize and confirm that in completing this engagement, Signal Hill has usedand relied upon publicly available information.It is understood that Signal Hill may reasonably assumeand rely upon the accuracy and completeness of such publicly available information and the otherinformation so furnished without independent verification, and is not assuming any responsibility forindependent verification of such information. This report is a summary and does not purport to include all of the analyses and assessments madeby us in arriving at the conclusions and recommendations contained herein.Further, this report doesnot purport to constitute a complete and final analysis of all facts and information with regard to anyproposed alternatives for the rehabilitation of PTNA and ANIC.We have assumed that PTNA andANIC will obtain all permits and governmental, judicial, regulatory and other approvals required in thefuture and take all actions required relevant to subsequent consummation of the alternative ortransaction contemplated or permitted. 5 CONFIDENTIAL Disclaimer (continued) Signal Hill is acting only as a consultant to Cozen and this report will be used by Cozen only in fulfillingits responsibilities to the statutory Rehabilitator (the “Rehabilitator” or “Commissioner”) and inpreparing for judicial proceedings concerning the rehabilitation of PTNA and ANIC.This report may berelied upon only by Cozen and the Rehabilitator.Unless expressly agreed to in writing by Signal Hill,no person other than Cozen and the Rehabilitator may rely on this report.No report, opinion or adviceof Signal Hill shall be used for any purpose other than as set forth in the engagement letter, nor shallany such reports, opinions or advice be reproduced, disseminated, quoted or referred to at any time, inany manner, for any other purpose, nor shall any other public or other references to Signal Hill or itsopinions or advice be made without the express prior written consent of Signal Hill.The terms of ourengagement provide the scope of work represented by this report and we make no representation andassume no responsibility as to any findings that the Rehabilitator may be required to make, or actuallymakes, in carrying out his responsibilities, under statute or otherwise. Signal Hill has entered into a confidentiality agreement with PT Group to protect proprietary andconfidential information furnished to us by Cozen or PT Group, either directly or through Milliman orother Consultants.PT Group, either directly or through Milliman or other Consultants, has furnishedcertain confidential or proprietary information to Signal Hill to enable Signal Hill to advise Cozen withrespect to alternatives for judicial rehabilitation of PTNA and ANIC.All of the information provided andto be provided by PT Group constitutes confidential and proprietary information of PT Group, exceptthat confidential and proprietary information does not include any information which was publiclyavailable prior to Signal Hill's receipt of such information or thereafter becomes publicly available. 6 CONFIDENTIAL Disclaimer (continued) Any further distribution of this report or its contents must be implemented in a manner consistent withthe confidentiality agreement and any other such agreements that may exist with Cozen or PT Group.We agree, however, that this report may be filed with the Commonwealth Court of Pennsylvania andthat such filing will be publicly available. The conclusions and recommendations stated herein are matters of our professional judgment basedon our experience and the information provided to us in the course of our engagement.Theseconclusions and recommendations do not constitute a formal opinion as to fairness, and it is possiblethat other persons could reach different conclusions and recommendations from the same information. 7 CONFIDENTIAL 1.Executive Summary 8 CONFIDENTIAL •Signal Hill Capital Group LLC (“Signal Hill”, “us”, or “we”) has been retained by CozenO’Connor (“Cozen”) to advise Cozen in its capacity as counsel to the statutory Rehabilitatorof Penn Treaty Network America Insurance Company (“PTNA”) and American NetworkInsurance Company (“ANIC”) (collectively the “Company”).The Rehabilitator is theInsurance
